Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 06/25/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  	Regarding Claim 1, in line 15-16, “the control device reduces the current deviation command value to be smaller than a current deviation command value” should read as “the control device reduces a value of the current deviation command value to be smaller than a value of the current deviation command value”, so as to avoid potential antecedent basis issues regarding “a current deviation command value” in the dependent claims.		Claims 2-5 are objected to as they depend on objected claim 1.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the claim objections made above.	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the control device calculates a current deviation between the current command value and the output current detected by the first current detector, and controls switching of the switching element to allow the calculated current deviation to be equal to or less than a current deviation command value, the control device sets a current limiter for the load current, the current limiter being smaller than an overcurrent level, and when the load current detected by the second current detector is larger than the current limiter, the control device reduces the current deviation command value to be smaller than a current deviation command value applied when the load current is smaller than the current limiter.”.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2009/0168474 A1 discloses a compensation method for fluctuation in voltage harmonics in a three phase inverter.	US Patent Application Publication US 2018/0234030 A1 discloses a three phase inverter controlled by a frequency command value.	US Patent Application Publication US 2005/0035815 A1 discloses an active filter for a three phase inverter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838